Citation Nr: 1324779	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  11-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Indianapolis, Indiana RO.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2011; a transcript of the hearing is of record.  

In light of the Board's decision reached below and the evidence of record indicating that the Veteran has a diagnosis of alcohol abuse, the Veteran may wish to pursue a claim of entitlement to service connection for alcohol abuse, claimed as secondary to PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence of record reflects it is at least as likely as not that the Veteran has PTSD as a result of his active service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(b).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran seeks service connection for his PTSD, which he relates to his service and experiences in Vietnam from June 1969 to June 1970.  

The Veteran's DD Form 214 shows that his military occupational specialty was light weapons infantryman.  His decorations and awards include a Combat Infantryman Badge (CIB) and a Purple Heart.  

On August 2009 VA PTSD examination, the Veteran reported that he was attacked his first night in Vietnam and that a new lieutenant was killed and there were other deaths from an attack on their base.  He also recalled killing someone at close range during a firefight.  The examiner noted the Veteran's PTSD symptoms did not include persistent re-experiencing of the traumatic event, as well as an inability to recall an important aspect of the trauma.  It was also noted the Veteran reported nightmares related to Vietnam sporadically, usually linked to recent reminders or triggering events such as the 4th of July.  He is also triggered by the smell of burning meat.  After examination of the Veteran and review of the claims file, it was opined that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  A diagnosis of alcohol abuse, in full remission, was provided.  The examiner stated that the reported symptoms of PTSD are insufficient in number and severity to warrant a diagnosis of PTSD.  

In November and December 2010 lay statements by the Veteran's brother and two friends, it was reported that the Veteran does not like to talk about Vietnam and he avoids things that remind him of Vietnam.  It was also reported that he has poor relationships with his family.  

In an April 2011 private psychological examination report, the Veteran reported experiencing witnessing comrade's deaths, killing of Vietnamese, and long periods of heavy artillery attacks during his service in Vietnam.  He also reported daily feelings of guilt about the things he did in Vietnam, intrusive images of verified stressors and physiologic stress reaction (i.e., physical tension, increased heart rate, sweating) when thinking of combat images or when exposed to something that reminded him of combat (e.g., loud noises, crowds, certain smells).  He denied seeking any counseling or medication management for his psychological issues.  It was noted that the Veteran has anxiety-ridden and painful memories that readily resurface during periods of even minor stress.  Further complicating matters is that he has few avenues for tension relief or conflict resolution and thus poorly copes with stress or the stressful memories.  The psychologist diagnosed PTSD, chronic, and alcohol abuse in partial sustained remission.  The psychologist also opined that the August 2009 VA examination was inaccurate and incomplete.  First, the examination report found there were insufficient symptoms to warrant a diagnosis of PTSD with specific reference to no persistent re-experiencing of trauma, but the report also noted nightmares and anxiety related to Vietnam that were triggered by reminders such as the 4th of July and burning meat.  Combined with other symptoms identified in the August 2009 VA examination report (i.e., inability to recall important aspects of trauma, feelings of detachment, restricted range of emotion, difficulty with sleep, irritability, hyperarousal, and exaggerated startle response), the psychologist opined that such combine to meet criteria for PTSD.  Based on a review of medical records, interview of the Veteran and his girlfriend of 15 years, and mental status evaluation, it was opined that it is at least as likely as not that the Veteran's psychological dysfunction is related to verified stressors experienced during combat in Vietnam.  

The evidence (receipt of the CIB and Purple Heart) confirms that the Veteran was involved in combat, so the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Additionally, the Veteran's report that he was and continues to be disturbed by the conceded stressors during service in Vietnam are credible.  38 C.F.R. § 3.304(f); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and is fully justified in, determining whether lay evidence is credible in and of itself).  The Board also notes that the evidence satisfies the "fear of hostile military or terrorist activity" requirement of 38 C.F.R. § 3.304(f)(3).  See April 2011 private psychological examination report wherein the Veteran reported that during his service in Vietnam he was paranoid and jumpy with the thought that at any moment he could be attacked/killed.  

Although the August 2009 VA examiner did not find the Veteran's symptoms were sufficient to meet the DSM-IV criteria for a diagnosis of PTSD, the April 2011 psychologist diagnosed the Veteran with PTSD after interview and clinical examination of the Veteran.  Most importantly, the April 2011 psychologist addressed inconsistencies in the August 2009 VA examination report, and found that based on the symptoms reported in the examination, the Veteran's symptoms were sufficient to warrant a diagnosis of PTSD (emphasis added).  The 2011 medical opinion addressed the Veteran's in-service events, medical findings and history, and fully articulated a definitive conclusion.  The psychologist's opinion is fully supported by a reasoned analysis as well.  Thus, it is of great probative value and is consistent with the Veteran's appellate assertions.

Resolving any reasonable doubt in the Veteran's favor, the evidence favors a diagnosis of PTSD, as made by the April 2011 private psychologist.  Because there is a confirmed diagnosis of PTSD, credible evidence of an in-service stressor, and credible evidence of a link between current symptoms and the Veteran's service, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  


CONTINUED ON THE NEXT PAGE




ORDER

Service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


